Citation Nr: 0320875	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypertension.

2.  Entitlement to an increased rating for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In June 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Center or Pain Clinic, Columbia, South 
Carolina, for any treatment for his lumbar spine 
and hypertension during the period from September 
2000 to present.  Request complete clinical 
records.  
2.  Obtain the veteran's medical records, namely 
magnetic resonance image (MRI) reports from the VA 
Medical Center, Greenville, South Carolina, or any 
private medical provider, during the period from 
January 2000 to present.
3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
neurologic and orthopedic examinations to determine 
the nature and extent of his service- connected 
lumbar spine/postoperative laminectomy L4-5 
disability.  All indicated studies, including x- 
rays and range of motion studies in degrees, should 
be performed.  (1) The examiners should elicit all 
of the veteran's subjective complaints regarding 
his lumbar spine disability and offer opinions as 
to whether there is adequate pathology to support 
the level of each complaint.  (2) The orthopedist 
should specifically identify the extent of any 
muscle impairment associated with the service-
connected lumbar-spine disability, and the 
neurologist should specifically identify any 
neurological impairment associated with the 
service-connected lumbar spine disability.  (3) The 
physicians are specifically requested to identify 
any objective evidence of pain or functional loss 
due to pain associated with the service-connected 
disability.  (4) The physicians should also be 
requested to provide an opinion, with complete 
rationale, as to whether it is at least as likely 
as not that pain could significantly limit 
functional ability during flare- ups, if the 
veteran describes flare- ups.  (5) The physicians 
should also be requested to describe any weakened 
movement, excess fatigability or incoordination 
associated with the service-connected disability.  
(6) Both examiners should express their opinions 
concerning the impact of the service-connected 
lumbar spine disability on the veteran's ability to 
work.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A complete rationale should be given for all 
opinions and conclusions expressed.  The claims 
folder should be made available to the examiners 
for review prior to the examinations.
4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ophthalmologic 
examination to determine whether he 
currently has any symptoms or clinical 
pathology of hypertensive 
ophthalmological disease.  A detailed 
medical history should be obtained from 
the veteran, all clinical signs and 
symptoms should be described in detail 
and any appropriate testing should be 
conducted.  In particular, for purposes 
of the veteran's claim, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that each of the 
veteran's claimed symptoms or conditions 
is due to the hypertensive 
ophthalmological disease and, if so, (2) 
whether the hypertensive ophthalmological 
disease can be attributed to active 
service or to the service-connected 
hypertension.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims folder 
should be made available to the examiners 
for review prior to the examinations.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





